Citation Nr: 0600434	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-42 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease.

2.  Entitlement to a separate disability rating in excess of 
10 percent disabling for hypertension on and after January 
12, 1998.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to January 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a 30 percent rating for 
hypertensive heart disease (formerly classified as 
hypertension).  While the appeal was pending, the RO granted 
service connection for hypertension in a December 2004 rating 
decision and assigned a separate 10 percent evaluation 
effective January 12, 1998, in conjunction with revisions 
made to the criteria for evaluating cardiovascular 
disabilities, effective on January 12, 1998.  See 62 Fed. 
Reg. 65207 (1997) in light of Esteban v. Brown, 6 Vet. App. 
259 (1994).  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly the Board finds that the issue of entitlement to 
a separate evaluation in excess of 10 percent disabling for 
hypertension as of January 12, 1998 is part of this appeal as 
noted on the title page of this decision. 


FINDINGS OF FACT

1.  The veteran's hypertensive heart disease has been 
manifested by a workload of between 5 and 7 metabolic 
equivalents (METs) in June 2003 and between 7 and 10 METs in 
November 2004, an ejection fraction of 65, no evidence of 
congestive heart failure and current diastolic blood pressure 
readings are predominantly in the 90's to around 100.  

2.  Since January 12, 1998, the veteran's hypertension has 
been manifested by systolic pressure predominantly less than 
200 and diastolic pressure predominantly less than 110.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (in 
effect prior to January 12, 1998), Diagnostic Code 7007 
(2005).

2.  For the period since January 12, 1998, the criteria for a 
separate disability rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 &. Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating for hypertension was received in 
October 1994.  After adjudicating the veteran's claim in 
September 1995, the RO provided initial notice of the 
provisions of the VCAA in a July 2003 letter.  In this 
letter, the veteran was told of the requirements to establish 
an increased rating, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letters and the supplemental statements of 
the cases issued in October 2003, August 2004 and November 
2004 specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of November 2004 provides a current 
assessment of the veteran's condition based not only on 
examination of the veteran, but also on review of the 
records.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran's service-connected hypertensive heart disease is 
rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 
7007.  See 38 C.F.R. § 4.20 (2005).

The Board notes that, during the pendency of this appeal, the 
criteria for evaluating cardiovascular disabilities were 
revised, effective on January 12, 1998. See 62 Fed. Reg. 
65207 (1997).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Thus, when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria. See 38 C.F.R. 
§ 5110(g) (West 2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Therefore, the Board's appellate review will focus on the 
issues as listed on the cover page of this decision.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007 (in 
effect prior to January 12, 1998), a 30 percent rating was 
warranted for hypertensive cardiovascular disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion; a 
60 percent rating required marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic of 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor precluded; 
and a 100 percent rating required definite signs of 
congestive failure, more than sedentary employment precluded.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (in 
effect prior to January 12, 1998), hypertensive vascular 
disease is rated at 10 percent disabling when diastolic 
pressure is predominantly 100 or more; 20 percent when 
diastolic pressure is predominantly 110 or more with definite 
symptoms; 40 percent when diastolic pressure is predominantly 
120 or more with moderately severe symptoms; and 60 percent 
when diastolic pressure is 130 or more with severe symptoms.  
For the 40 percent and 60 percent ratings, there should be 
careful attention to diagnosis and repeated blood pressure 
readings. 38 C.F.R. § 4.104, Note 1 (in effect prior to 
January 12, 1998). When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 1.104, 
Note 2 (in effect prior to January 12, 1998).

Pursuant to revised 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2005), a 30 percent evaluation is assigned when a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating requires chronic congestive heart 
failure, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Pursuant to revised 38 C.F.R. § 1.104, Diagnostic Code 7101 
(2005), for hypertensive vascular disease, a 10 percent 
rating is warranted when diastolic pressure is predominantly 
100 or more or when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more; 20 percent is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more; 40 percent when 
diastolic pressure is predominantly 120 or more; and 60 
percent when diastolic pressure is predominantly 130 or more.

A note in the revised regulation indicates that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104, Note 2 (2005).  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used to rate the veteran. Id.

As indicated above, the RO assigned a separate disability 
rating for hypertension, effective January 12, 1998 pursuant 
to the amended version of Diagnostic Code 7101, in light of 
Esteban v. Brown, 6 Vet. App. 259 (1994).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Akles v. Derwinski, 1 Vet. App. 
118 (1991). 

It is well to observe that under the former versions of 
Diagnostic Codes 7007 and 7101 (effective prior to January 
12, 1998), a separate rating may not be assigned for 
hypertensive heart disease and hypertension.  This is so 
because the criteria for rating one condition overlaps with 
the criteria for the rating the other.  See 38 C.F.R. § 
4.104, Diagnostic Code 7007 (in effect prior to January 12, 
1998) (including "sustained diastolic hypertension, diastolic 
100 or more, or 120 or more" as rating criteria for 
hypertensive heart disease).  Under those circumstances, the 
assignment of separate ratings would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2005).  Under the amended 
version, however, elevated diastolic readings are no longer 
listed as criteria for rating hypertensive heart disease.  
See 38 C.F.R. § 4.104, Diagnostic Code 7007 (2005).  
Accordingly, the Board will consider whether a separate 
rating in excess of 10 percent for hypertension is warranted 
as of January 12, 1998, but not before that time.

In the present case, the veteran filed a claim for an 
increased rating for arterial hypertension in October 1994.  
The Board notes that VA outpatient treatment reports from the 
early 1990's revealed uncontrolled or poorly controlled 
hypertension.  In August 1993, his blood pressure was 180/95 
and his hypertension was regarded as uncontrolled but 
responding to medications.  In October 1994 his blood 
pressure was self monitored, with diastolic between 110-120 
and systolic between 154-170+.  In this October 1994 record, 
he endorsed an episode of shaking down his whole right side 
of his body for a minute.  The assessment included 
hypertension and questionable transient ischemic episodes 
(TIA).  In November 1994 his blood pressure was 150/100 and 
his hypertension was still not controlled.  An August 1995 
chest X-ray showed a slightly uncoiled aorta with mild 
prominence of what appeared to be the ascending aorta.  His 
heart size was normal.  In December 1995 he reported symptoms 
that included headaches and dizziness and he was seen in the 
emergency room with a blood pressure of 170/115, that later 
went down to 150/100.  

The records include medical records from his employer 
indicating that he was treated in March 1994 for a syncopal 
episode.  

The report of an August 1995 VA examination revealed the 
veteran to be under a doctor's care for hypertension, but he 
claimed his blood pressure level has never been under control 
despite multiple drug changes.  He had no history of ischemic 
chest pain or anything to suggest congestive heart failure.  
He had TIA's like episodes associated with blood pressure 
elevation, but nothing specific has been found.  Work up for 
catecholamines has been performed and was negative.  No 
coronary disease has ever been documented.  Objective 
findings revealed his chest to have normal symmetric 
expansions with lungs clear to auscultation and percussion.  
His neck had no jugular venous distensions (JVD's), and 
normal carotids.  The heart had normal sinus rhythm with a 
loud S4, no S3 and murmurs.  There were no abdominal bruits.  
His blood pressure readings were 135/95, 145/98, and 150/95.  
His medications were Vasotec and diuretics.  He had a left 
ventricular hypertrophy in the electrocardiogram.  His Apex 
beat was inside the midclavicular line.  The diagnoses were 
hypertensive cardiovascular disease, left ventricular 
hypertrophy and intraventricular conduction defect.  

An August 1995 electrocardiogram revealed abnormal findings, 
with normal sinus rhythm with first degree AV block, left 
ventricular hypertrophy with QRS widening and repolarization 
abnormality and possible inferior infarct, age undetermined.  

The report of a December 1996 VA examination reflected 
ongoing treatment with antihypertensive drugs.  He was noted 
to have had a "hypertensive crisis" treated in October 1996 
at a state facility when he had a severe frequent headache 
with allegedly marked elevation of blood pressure following a 
stressful situation at school.  An extensive work up failed 
to reveal any unusual etiology of the hypertension.  
Objective findings revealed his blood pressure to be 170/110.  
Examination of the eyes showed arteriolar thinning, no AV 
nicking and no hemorrhages.  Examination of the neck revealed 
no JVD and normal carotids.  Lungs were clear to auscultation 
and percussion.  His heart showed normal sinus rhythm with a 
loud S4, no S3 and no murmurs.  Examination of the abdomen 
showed no abdominal bruits.  He had normal deep arterial 
pulses of the extremities.  Three readings of his blood 
pressure were 170/110, 175/110 and 170/108.  He was using 
medication daily.  There was no evidence of enlargement of 
the heart.  The apex beat was inside the mid clavicular line.  
The final diagnosis was hypertensive cardiovascular disease, 
left ventricular hypertrophy and conduction abnormality.  
A February 1998 electrocardiogram revealed abnormal findings, 
with normal sinus rhythm, left ventricular hypertrophy with 
QRS widening and repolarization abnormality and possible 
inferior infarct, age undetermined.  A June 1998 
electrocardiogram revealed an unusual P axis, possible 
ectopic atrial rhythm with frequent premature ectopic 
complexes, left ventricular hypertrophy with QRS widening and 
repolarization abnormality and possible inferior infarct, age 
undetermined.  

In November 1998, a history of Wolf Parkinson-White (WPW) and 
palpitations for several years were noted.  The veteran also 
had syncope with a history of the last one happening a year 
ago.  Palpitations occurred every 2 to 3 weeks associated 
with shortness of breath and chest pain.  His blood pressure 
was 130/80.  He underwent electrophysiologic (EP) study which 
resulted in a negative EP study.  He had preexcitation over 
accessory pathway but no irreducible arrythmia.  Ablation was 
not performed.   A November 1998 electrocardiogram revealed 
abnormal findings, with normal sinus rhythm, left ventricular 
hypertrophy with QRS widening and repolarization abnormality 
and possible inferior infarct, age undetermined.  A January 
1999 electrocardiogram revealed abnormal findings, with 
normal sinus rhythm, left bundle branch block now present.  
Borderline criteria for inferior infarct were no longer 
present.  A March 1999 electrocardiogram revealed an unusual 
P axis, possible ectopic atrial rhythm, and left ventricular 
hypertrophy with QRS widening.  

The report of a March 1999 VA examination revealed the 
veteran to have a history of WPW supraventricular 
tachycardia, arterial hypertension, status post 
electrophysiological studies on November 18, 1998, reported 
negative for what ablation therapy was not given.  Holter 
monitoring done in January 1999 reported with occasional 
premature atrial contractions (PAC's.)  An electrocardiogram 
from January 1999 was noted to report normal sinus rhythm and 
left bundle branch block.  He was noted to have had arterial 
hypertension since 1978.  He referred history of about six or 
seven syncopal episodes, with the last one in January 1999.  
He referred several cardiovascular studies having been 
performed and indicated that a stress test had been cancelled 
due to uncontrolled hypertension.  He referred having chest 
pain and dyspnea on exertion at moderate effort, relieved 
with rest.  He treated with medication daily.  His estimated 
METS level was between 5 and 7.  He reported limited physical 
activity due to recent syncope.  

Objective findings in March 1999 revealed his blood pressure 
to be 140/100 and 140/90 and a heart rate of 90 beats per 
minute.  Respirations were 10 per minute.  His neck showed no 
JVD.  His chest was symmetric to expansion and normal to 
percussion and auscultation.  His heart had regular sinus 
rhythm with no extra sounds.  The point of maximal impulse 
(PMI) was palpated inside the midclavicular line.  
Electrocardiogram was done with ectopic atrial rhythm and 
left ventricular hypertrophy.  The diagnoses were as follows 
WPW, status post supraventricular tachycardia, hypertensive 
heart disease, status post syncopal episodes by history, 
status post electrophysiologic studies and left ventricular 
hypertrophy (LVH).  The examiner opined that the veteran had 
evidence of LVH by electrocardiogram since 1995.  There was 
no history of acute congestive heart failure in the past 
year.  

Private emergency room records from August 1999 revealed that 
the veteran fainted after ingesting an alcoholic beverage at 
dinner and arrived at the hospital unconscious, with a blood 
pressure reading of 110/160, pulse rate of 82 and 
respirations of 21.  He was canalized on the peripheral right 
vein, angio 18.  On final evaluation, he verbalized that he 
was feeling well, was alert and oriented.  His blood pressure 
at time of discharge was 130/90, pulse was 88 and 
respirations were 22.  

The report of a May 2000 myocardial perfusion study provided 
scintigraphic evidence of mild to moderate Persantine induced 
reversible perfusion changes on the anteroseptal wall of the 
left ventricle as seen with myocardial ischemia.  The 
assessment was as follows:  Ischemic heart disease, angina 
pectoris-he was presently stable and free of chest pain.  
Also diagnosed was hypertension, controlled.  He was also 
diagnosed with hypercholesterolemia with increased 
cholesterol levels, with a target of less than 100 in light 
of a history of ischemic heart disease.  He was advised to 
keep a blood pressure log.  

In January 2001 the veteran was seen in triage for complaints 
of chest pain in the middle of the chest.  He described it as 
oppressive during rest at night, with relief after 
nitroglycerin.  He had associated symptoms of sweating cold, 
dizziness and marked weakness in the lower extremities and 
shortness of breath.  He denied palpitation, cyanosis, 
dyspnea on exertion, orthopnea, paroxysmal nocturnal dyspnea, 
nocturia, edema and history of heart murmur, coronary artery 
disease or anemia.  Cardio examination revealed PMI at fifth 
intercostal space.  There was a slight murmur 1/V1 systolic 
louder in the pulmonary area. His blood pressures was noted 
to be 131/79, pulse was 63 and respiration was 21.  He was 
noted to not be in pain and the current time and he was 
referred to his primary care provider.  A later January 2001 
record reveals that the veteran was seen by primary care on 
follow up for complaints of a severe oppressive chest pain, 
grade 9/10 that took place 2 days ago.  He indicated that his 
chest pain awakened him and was associated with shortness of 
breath and cold diaphoresis.  Since the episode he denied 
further chest pain and denied any increase in frequency of 
chest pain, about 1 to 2 times a month usually relieved with 
nitroglycerin, shortness of breath and palpitations.  His 
blood pressure records from October 2000 was noted to be 
111/70 and pulse and respirations from that time were 80 and 
16 respectively.  

A January 2001 electrocardiogram (ECG) report revealed 
findings of normal sinus rhythm (NSR), LVH, non specific 
intraventricular conduction delay, accelerated AV conduction 
and slight lateral ST-T depression.  In August 2001 he was 
seen for elbow complaints and was noted to have a blood 
pressure of 103/72.  His pulse was 87 and respiration was 18.  
In November 2001 he was seen for complaints of low back pain 
and was noted to have a blood pressure of 132/84.  His pulse 
was 68 and respiration was 18.

A January 2002 primary care follow up for problems of 
ischemic heart disease, angina pectoris and hypertension 
reflects that he claimed good compliance with medications and 
diet.  He indicated that he felt well.  He denied recent 
increase in frequency of chest pain episodes, about 1 or 2 a 
month, usually relieved with nitroglycerin, shortness of 
breath and palpitations.  Specific cardiovascular examination 
was negative.  His heart had regular rate and rhythm, with no 
murmurs or S3.  His blood pressure was 158/95, pulse was 18 
and respirations was 18.  A February 2002 follow up for 
problems of ischemic heart disease, angina pectoris and 
hypertension reflects that he claimed good compliance with 
medications and diet.  He indicated that he felt "regular."  
He denied recent increase in frequency of chest pain 
episodes, about 1 or 2 a month, usually relieved with 
nitroglycerin, shortness of breath and palpitations.  His 
heart had regular rate and rhythm, with no murmurs or S3.  
His blood pressure was 162/88.

An April 2002 primary care follow up for problems of ischemic 
heart disease, angina pectoris and hypertension reflects that 
he claimed good compliance with medications and diet.  He 
indicated that he felt well.  He denied recent increase in 
frequency of chest pain episodes, about 1 or 2 a month, 
usually relieved with nitroglycerin, shortness of breath and 
palpitations.  Specific cardiovascular examination was 
positive for chest pain.  His heart had regular rate and 
rhythm, with no murmurs or S3.  His lungs were clear with no 
wheezing, rhonchus or crackles.  His blood pressure was 
113/73 and his pulse was 93.  

An August 2002 primary care follow up for problems of 
ischemic heart disease, angina pectoris and hypertension 
reflects that he claimed good compliance with medications and 
diet.  He indicated that he felt well.  He denied recent 
increase in frequency of chest pain episodes, about 1 or 2 a 
month, usually relieved with nitroglycerin, shortness of 
breath and palpitations.  Specific cardiovascular evaluation 
was negative.  His heart had regular rate and rhythm, with no 
murmurs or S3.  His pulse was 90, respiration was 18 and 
blood pressure was 135/82.  A November 2002 primary care 
follow up for problems of ischemic heart disease, angina 
pectoris and hypertension reflects that he claimed good 
compliance with medications and diet.  He denied recent 
increase in frequency of chest pain episodes, about 1 or 2 a 
month, usually relieved with nitroglycerin, shortness of 
breath and palpitations.  Specific cardiovascular evaluation 
was negative.  His heart had regular rate and rhythm, with no 
murmurs or S3.  His lungs were clear with no wheezing, 
rhonchus or crackles.  His blood pressure was 136/79 in 
November 2002.  

A June 2003 primary care follow up included problems of 
ischemic heart disease, angina pectoris and hypertension.  He 
was noted to use nitroglycerin (NTG) for chest pain as 
needed.  At the time of his visit, he indicated he felt well.  
He admitted poor compliance with medications.  He denied 
recent increase in frequency of chest pain episodes, about 1 
or 2 a month, usually relieved with nitroglycerin, shortness 
of breath and palpitations.  Specific cardiovascular 
evaluation was negative.  His pulse was 74, respirations were 
20 and blood pressure was 155/101.  His heart had regular 
rate and rhythm, with no murmurs or S3.  His lungs were clear 
with no wheezing, rhonchus or crackles.   

The report of a July 2003 ECG revealed findings of a sinus 
rhythm with short PR, left ventricular hypertrophy with QRS 
widening and repolarization abnormality.  This was an 
abnormal ECG.  An August 2003 echocardiogram report yielded 
the following findings:  LVEF was 65% mitral valve (MV) dec 
time was 195 ms, MV E/A 1.07.  Pulmonary pressure measured as 
follows: PA systolic pressure by TR was 22.4 mmHg, mean PA 
pressure by Acc. Time mmHg.  There was no chamber dilatation, 
no left ventricular hypertrophy.  There was trace tricuspid 
regurgitations and trace pulmonary regurgitations.  Diastolic 
left ventricular performance was abnormal, with E/A ratio 
and/or DT suggestive of abnormal relaxation pattern versus an 
abnormal variant related to aging (correlate clinically).

A July 2003 VA examination for hypertensive heart disease 
included a history of WPW with status post supraventricular 
tachycardia.  He was noted to have admitted to poor 
compliance with medications in a June 2003 clinic visit and 
denied increasing chest pain episodes, which were relieved 
with nitroglycerine.  He denied shortness of breath or 
palpitations.  He was said to have undergone a cardiac 
catheterization in March 2001 with normal coronary arteries 
reported and only medical treatment recommended.  His medical 
history was significant for arterial hypertension.  He also 
had WPW and status post ventricular tachycardia, status post 
electrophysiologic studies on November 1998 reported negative 
for what he did not receive ablation therapy.  Holter 
monitoring in January 1999 reported no significant 
arrhythmia.  There was no history of diabetes.  There was 
history of hypercholesterolemia and referred family history 
of heart disease.  Regarding cardiac complaints, he said he 
had dyspnea on exertion upon mild effort for example, walking 
400 meters.  He denied orthopnea, paroxysmal nocturnal 
dyspnea or leg swelling.  Treatment included aspirin, 
hydrochlorothiazide, Isordil, metoprolol and nitroglycerin.  
He could not undergo exercise testing because of a right leg 
disability requiring the use of a cane.  His ejection 
fraction was 65 percent and his estimated METS level was 
between 5 and 7.  There was no history of hyperthyroid 
disease.  The examiner opined that no special testing was 
indicated, as the available information fully reflected the 
severity of the veteran's disability.  

Physical examination showed blood pressure readings of 150/90 
and 140/100.  His heart rate was 76 per minute and 
respiratory rate was 14.  His lungs were essentially clear to 
auscultation.  His heart showed regular rate and rhythm, with 
no S3 and no audible extra sounds.  There was no edema or 
cyanosis of the extremities.  There was no evidence of 
congestive heart failure.  ECG was reported with sinus rhythm 
with short PR and left bundle branch block.  His 
echocardiogram reported an ejection fraction of 65%.  The 
diagnoses rendered in the July 2003 examination were arterial 
hypertension and WPW syndrome, status post supraventricular 
tachycardia with normal electrophysiologic studies.  

A July 2003 written statement from his employer indicated 
that he missed 40 to 50 days of work due to his hypertension, 
syncope and chest pain.  

A January 2004 treatment record yielded a blood pressure 
reading of 137/91.  His pulse was 87 and respirations was 18.  
Heart showed regular rate and rhythm, with no murmurs and no 
S3.  His lungs were clear to auscultation with no wheezing, 
rhonchus or crackles.  A January 2004 record of a primary 
care visit follow up noted problems of ischemic heart 
disease, angina pectoris and hypertension.  He was noted to 
use nitroglycerin (NTG) for chest pain as needed.  At the 
time of his visit, he indicated he felt good.  He referred 
good compliance with medications.  He referred occasional 
chest pain episodes about 3 to 4 per month, usually relieved 
with NTG, chest pains and palpitations.  He was noted to have 
been seen by cardiology who performed a cardiac 
catheterization in August 2001.  He indicated that the study 
was negative for coronary artery disease.  He indicated that 
he was hospitalized in December 2001 for syncope.  Review of 
the cardiovascular system was negative.  His heart had 
regular rate and rhythm with no S3.  His lungs were clear to 
auscultation with no wheezing, rhonchus or crackles.  

A February 2004 VA examination revealed a history of 
hypertension since 1978.  He has been under treatment with 
several antihypertensive drugs with only fair control of 
blood pressure levels.  He also had WPW discovered long ago, 
but cardiac workup had not shown any other cardiac 
abnormality.  He was shown to have used a variety of 
medications to treat his hypertension.  Objective examination 
revealed his blood pressure to be 140/90, 140/96 and 140/96.  
His heart showed normal sinus rhythm, no murmur, no gallops.  
His lungs were clear to auscultation and percussion.  
Echocardiogram of August 2003 showed no left ventricular 
hypertrophy and ejection fraction of 65 percent.  
Electrocardiogram of July 2003 showed WPW electrophysiologic 
studies performed that showed negative results according to 
the veteran.  He had WPW syndrome in his ECAG discovered many 
years ago because of syncopal episodes, he had undergone 24 
hour recordings, graded stress test and earlier ECG studies.  
According to the veteran, these studies were to no avail.  
His hypertension has been treated with antihypertensives, 
diuretics, hydrochlorothiazide, beta blockers, metoprolol and 
terozin.  There was no left ventricular hypertrophy and no 
left ventricular dysfunction.  His blood pressure readings 
only showed fair blood pressure control along the years.  The 
diagnoses was arterial hypertension with no left ventricular 
hypertrophy or left ventricular dysfunction and ejection 
fraction of 65%.  WPW was more likely the congenital 
disorder, with no cardiac symptomatology at present.  

A June 2004 record of a primary care visit follow up noted 
problems of ischemic heart disease, angina pectoris and 
hypertension.  He was noted to use nitroglycerin (NTG) for 
chest pain as needed.  At the time of his visit, he indicated 
he felt good.  He referred good compliance with medications 
but admitted to poor diet compliance.  He referred occasional 
chest pain episodes about 3 to 4 per month, usually relieved 
with NTG.  On review of his systems, his cardiovascular 
system was positive for chest pain, but negative for 
orthopnea, paroxysmal nocturnal dyspnea, dyspnea on exertion, 
claudication, edema, or valvular disease.  Another June 2004 
record gave a blood pressure reading of 137/85.  

The report of a November 2004 VA examination yielded 
complaints of a history of hypertension, angina pectoris, WPW 
Syndrome, status post electrophysiological study reported as 
negative and hypercholesterolemia.  He reported a history of 
hypertension for more than 20 years. There was no known 
history of diabetes mellitus.  He gave a history of being 
hospitalized in  1982, 1993 and 2003 for a syncopal episode, 
uncontrolled hypertension and WPW syndrome.  The veteran also 
gave a history of having had a negative electro physical 
study in 2001 and underwent a cardiac catheterization in 2003 
without significant coronary obstruction and only medical 
treatment was recommended.  He claimed to have chest pain at 
efforts.  For example, lifting heavy objects or walking about 
a half mile caused pain, as did stressful situations.  
Exercise testing was not required due to the veteran having 
underwent a GXT due to ambulation impairment due to right hip 
pain from a fall nine months ago.  The last ECG was reported 
as essentially normal with ejection fraction of 65%.  His 
estimated MET's level was between 7 and 10.  The examiner 
noted that results of an exercise test were of record and 
there was no indication that there has been a change in the 
veteran's cardiac status since.  There was no history of 
hyperthyroid heart disease.  The examiner opined that no 
special testing was indicated, as the available information 
fully reflected the severity of the veteran's disability.  

Physical examination revealed the veteran to weigh 213 pounds 
and stand at 59 inches.  His blood pressure was 160/100 mmHg 
and 155/98 mmHg.  His heart rate was 86 per minute and his 
respiratory rate was 16 per minute.  He was in no apparent or 
acute distress.  His heart had regular rhythm with no S3.  
His lungs were essentially clear to auscuculation. His 
extremities showed no edema and no cyanosis.  There was no 
evidence of congestive heart failure.  The ECG of August 2003 
was reported as normal with an ejection fraction of 65%.  The 
diagnoses were hypertensive heart disease, status post 
syncopal episode per three by history, angina pectoris and 
WPW syndrome by history, with negative electrophysiological 
studies dated in 2001.  

Based upon review of the evidence, and consideration of the 
applicable laws, the Board finds that the preponderance of 
the evidence is against an increased rating in excess of 30 
percent for the veteran's service connected hypertensive 
heart disease.  The overall evidence reflects that the 
veteran's heart disease is currently within the criteria 
contemplated by the 30 percent rating now in effect.  The 
most recent evidence, including the two most recent VA heart 
examinations of July 2003 and November 2004 reflected his 
estimated METS to be between 5 and 7 in June 2003 and between 
7 and 10 in November 2004.  His ejection fraction was shown 
to be 65 percent in these examination reports.  At no point 
does the evidence reveal any indication of congestive heart 
failure.  Clearly the evidence does not reflect that his 
heart symptoms more closely approximate the criteria for a 60 
percent rating under Diagnostic Code 7007 currently in 
effect, which requires more than one episode of acute 
congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

Nor is a higher rating warranted for the veteran's 
hypertensive heart disease with consideration of Diagnostic 
Code 7007 in effect prior to January 12, 1998.  Not only does 
consideration under this code preclude the separate rating 
for hypertension as of January 12, 1998 for reasons described 
above, but the veteran's heart condition is clearly not shown 
to produce all the symptoms required for a 60 percent rating 
under this Diagnostic Code.  Although he has at times been 
shown to have had a diastolic blood pressure reading over 120 
in the earlier records from the mid to late 1990's, he hasn't 
shown such a reading since his August 1999 emergency room 
visit.  Overall his more recent blood pressure readings show 
his diastolic blood pressure to fall within the 90's and at 
times reaching 100.   Furthermore the records failed to show 
a marked enlargement of the heart confirmed by roentgenogram, 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension, or dyspnea on exertion precluding more than 
light manual labor.  His exercise capacity estimated in the 
most recent VA examinations in METs are not suggestive of a 
disability that would preclude more than light manual labor.  
A higher rating would also not be warranted under the 
criteria for hypertensive vascular disease in effect prior to 
January 12, 1998 as the evidence does not reflect a diastolic 
blood pressure of 130 or more with severe symptoms.  

Regarding the separate rating for hypertension now in effect 
as of January 12, 1998, a higher rating of 20 percent is not 
warranted because the veteran's diastolic pressure has not 
been predominantly 110 or more, nor has his systolic pressure 
been predominantly 200 or more.  Again his diastolic blood 
pressure has been shown in more recent records to generally 
fall within the 90's up to 100.  In the July 2003 VA 
examination his blood pressure was 150/90 and 140/100.  The 
February 2004 VA hypertension examination showed readings of 
140/90, 140/96 and 140/96.  The November 2004 VA examination 
revealed blood pressure readings of 160/100 and 155/88.  
Clinical records from after 1999 generally show diastolic 
blood pressure readings that are around this level or lower.  
At no point do any of the records show systolic blood 
pressure of 200 or more.  Accordingly, the reasonable and 
appropriate evaluation is 10 percent that is currently in 
effect.  

In sum for reasons described above, the overall evidence 
reflects that the veteran's hypertensive heart disease 
warrants no more than a 30 percent rating and does not 
warrant more than a separate 10 percent rating for 
hypertension as of January 12, 1998.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected hypertension and 
cardiovascular disabilities standing alone present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization or 
missed work, due solely to the veteran's service-connected 
hypertension and hypertensive heart disease related 
disabilities as to render impractical the application of the 
regular schedular standards.  The regular schedular standards 
and the assigned 30 percent ratings for the heart disorder 
and separate 10 percent for the hypertension adequately 
compensate the veteran for any adverse impact caused by these  
disabilities.

In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

A disability rating in excess of 30 percent for hypertensive 
heart disease is denied.  

A separate disability rating in excess of 10 percent for 
hypertension as of January 12, 1998 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


